DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/09/2021 has been entered.

Response to Amendment
In an amendment filed 01/09/2021, claims 1, 6-7 and 10 have been amended  Currently, claims 1-8 and 10-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Snijder (US 20120075271 A1), further in view of Ha et al. (US 20160078800)
Regarding claim 1, Snijder a display apparatus comprising: a display comprising a plurality of light-emitting diode (LED) display modules, (Figs. 2-4: shows display module with a display module being LED pixel connected with the same control means 201. Para 3-36, 47-48.  So each group of pixel is a module.)
wherein each of the plurality of LED display modules comprises a plurality of LED pixels; (Fig. 2-4: shows display module with a display module being LED pixel connected with the same control means 201. Para 3-36, 47-48)
and a controller configured to control operation of each of the plurality of LED pixels, (Figs. 2-4: shows display module with a display module being LED pixel connected with the same control means 201. Para 3-36, 47-48)
each pixel is individually connected to the controller (Fig. 2 shows that each pixel is individual connected to the controller)
wherein the display is manufactured by: receiving form information of the display via user interface, the form information including any one or any combination of shape information of the display, size information of the display, and pixel pitch information of 
However Snijder does not teach (i) wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line. 
(ii) wherein each of the plurality of LED pixels is connected to the controller via a different driving signal line.

However Ha teaches wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line. (Fig. 3 and 4 shows the controller with power source and LED driver connecting to pixels. Para 64-71)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder with Ha to teach wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line by adopting the controller configuration of Ha to drive the display.
However, regarding to the aforementioned feature (i),
Snijder teaches that each pixel is individually connected to the controller.  ((Fig. 2 shows that each pixel is individual connected to the controller)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder and Ha to teach wherein each of the plurality of LED pixels is connected to the controller via a different driving signal line to still produce the predictable result of driving the display by individually connected connecting the LED cathode. 

Regarding claim 2, please refer to the rejection for claim 1.

Regarding claim 3, Snijder and Ha already teaches the display apparatus of claim 1,


Regarding claim 4, Snijder and Ha already teach the display apparatus of claim 1, 
And Snijder further teaches wherein at least one LED display module among the plurality of LED display modules further comprises either or both of an insulator and an insulating coating. (Para 15)

Regarding claim 6,  Snijder and Ha already teach the display apparatus of claim 1, 
And Snijder further teaches wherein each of the plurality of LED display modules is processed to have a respective shape from the display of the specific shape. (Figs. 2-4 show a cut to measure display with modules from the display. Para 3-36, 47-48.)

Regarding claim 7,  Snijder teaches a method of manufacturing a display apparatus comprising a display comprising a plurality of light-emitting diode (LED) display modules, the method comprising: receiving form information of the display via user interface, the form information including any one or any combination of shape information of the display, size information of the display, and pixel pitch information of the display; generating layout information for generating a display of a specific shape 
Individually processing each of the plurality of LED display modules based on the number of the plurality of LED display modules, address information of the each LED display module, and shape information of each LED display module; and forming the display of the specific shape by assembling the processed plurality of LED display modules, wherein each of the plurality of LED display modules comprises: a plurality of LED pixels; and a controller configured to control operation of each of the plurality of LED pixels, (Para 3-36.47-48. Para 17-20. 30. Fig. 2 shows that the display can be cut to measure and display image which would based on the cutting contour, and the 
However Snijder does not teach (i) wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line.
(ii) wherein each of the plurality of LED pixels is connected to the controller via a different driving signal line.
However, regarding to the aforementioned feature (i),
However Ha teaches wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line. (Fig. 3 and 4 shows the controller with power source and LED driver connecting to pixels. Para 64-71)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder with Ha to teach wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line by adopting the controller configuration of Ha to drive the display.
However, regarding to the aforementioned feature (i),
Snijder teaches that each pixel is individually connected to the controller.  (Fig. 2 shows that each pixel is individual connected to the controller)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder and Ha to teach w wherein each of the plurality of LED pixels is connected to the controller via a different driving signal 

Regarding claim 8, Snijder and Han already teach the method of claim 7, 	wherein the processing of each of the plurality of LED display modules based on the processing information comprises cutting and insulating each of the plurality of LED display modules in accordance with the form information of each of the plurality of LED display modules. (Para 3-4. Para 17-20. 30.  Fig. 2 shows that the display can be cut to measure and display image. Para 15)

Regarding claim 10, please refer to rejection for claims 1 or 7 as Snijder already teaches controller 205 to control display image based on the cut shape which means there is memory storing instructions as shown in the rejection for claim 7. Snijder already teaches forming of the image according to the cut contour which means there will be image of same or different from the shape of the display and then the image is converted to the displayed properly on the post cut display as it is shown in paragraph 007 and claim 1 wherein it talks about from the image according to the display after cutting.

Regarding claim 11,  Snijder and Ha already teach  he display apparatus of claim 10, 
And Snijder further teaches wherein the memory stores address information of each of the plurality of LED display modules and shape information of each of the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Snijder (US 20120075271 A1), in view of Ha et al. (US 20160078800), further in view of Chen et al. (US 20080122832 A1).
Regarding claim 5, the display apparatus of claim 1, 
However Snijder and Ha do not teach wherein each of the plurality of LED display modules is individually manufactured and combined. 
However Chen teaches wherein each of the plurality of LED display modules is individually manufactured and combined. (Para 42-47)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder and Ha with Chen to teach wherein each of the plurality of LED display modules is individually manufactured and combined in order to display image by adopting the LED module manufacturing method as taught by Chen.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Snijder (US 20120075271 A1), in view of Ha et al. (US 20160078800), further in view of Yoshida (US 20040169766 A1).
Regarding claim 12, Snijder and Ha already teach the display apparatus of claim 10, 
However Snijder and Ha do not teach wherein the at least one processor is further configured to execute the one or more instructions to convert the content by using linear transformation comprising any one or any combination of rotation, reflection, scaling, shear, projection, cropping, and edge rounding, based on the shape information of each of one or more of the plurality of LED display modules.
However Yoshida teaches scaling of image based on display size. (Para 34)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder and Ha with Yoshida to teach wherein the at least one processor is further configured to execute the one or more instructions to convert the content by using linear transformation comprising any one or any combination of rotation, reflection, scaling, shear, projection, cropping, and edge rounding, based on the shape information of each of one or more of the plurality of LED display modules in order to property display an image according to the size of the cut to measure display.



Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
On pages 9-10, applicant alleged that “With regard to claim 1, Applicant respectfully submits Snijder merely discloses, in paragraphs [0017]-[0023], initialization steps including cutting the display along a contour. Applicant submits Snijder does not disclose receiving form information, determining processing information including a number of the plurality of LED display modules included in the display, address information and shape information based on the form information, processing each of the plurality of LED display modules, and forming the display apparatus by assembling the processed plurality of LED display modules. Thus, Snijder fails to disclose..”
Examiner finds the argument not persuasive. In this case, the rejection clearly teaches the claimed limitation as shown in the rejection for claim 1. 
On page 10, applicant alleged that “Applicant further submits Ha merely discloses, at paragraph [0052], “the LED display apparatus 100 may be embodied as various display apparatuses such as a television (TV), a monitor, and an e-frame, such as a digital photo frame.” Applicant submits Ha is silent as to receiving shape information via UI, receiving the form information including any one or any combination of shape information of the display, size information of the display, and pixel pitch information of the display, determining processing information based on the form information, processing LED display modules based on the processing information, and forming the display apparatus by assembling the processed LED display modules. Thus, Applicant submits Ha fails to disclose:”

Regarding argument for claim 7 as shown in pages 11-12, the rejection as shown by the user for clam 7 clearly rejects the claimed limitation as shown on paragraphs 20-36 that the individual processing the sub controller in each display module to display image based on the cutting contour.
On pages 12-13, applicant alleged that “Snijder, therefore, merely discloses, in paragraphs [0052] and [0053], positioning a two-dimensional region 520 with the desired contour on a display in which is included a lattice 510 including unit cells which are arranged horizontally and vertically. According to Snijder, each of the unit cell includes one sub-controller, and when arranging the two-dimensional region 520, a configuration in which the two-dimensional region 520 is placed on a position that can contain as many sub-controllers as possible. Applicant submits Snijder, therefore, merely discloses cutting into a contour of a desired shape on a display composed of a plurality of LED modules (i.e., cutting a desired shape on the display after forming a display already listed with LED modules). Accordingly, Applicant submits this differs from the shape of a plurality of modules included in the display being obtained according to the desired specific shape of the desired display, each module being processed according to the obtained shape, and each processed module being assembled to form the display of the specific shape.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HANG LIN/Primary Examiner, Art Unit 2626